DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 04/13/2020 has been considered by the examiner. Cited reference 20070795120 has been changed to 2007/00079512. No further revisions need to be made as the prior art reference has been provided for in the attached list of references.

Specification
The disclosure is objected to because of the following informalities:
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
The abstract of the disclosure is objected to because of the legal phraseology “comprises” in line one.  Correction is required.  See MPEP § 608.01(b).

The disclosure is objected to because of the following informalities:
The specification requires heading between different relevant materials provided. For example, a background, summary of invention and brief description of the drawings and detailed description. Appropriate correction is required.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 6-8 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
-Regarding claims 6-8 the phrase “wherein a grip is” is unclear. Examiner notes it is unclear if this is the one of the first or second grips of claim 1, or a different grip. As currently claimed, this is a third grip, which does not appear to be supported. For examination, “a grip” of claims 6-8 will be treated as the first grip of claim 1.
-Regarding claim 7, the phrase “wherein a grip is formed of a textured material” is unclear. Examiner notes Page 2, Line 23 of the specification appears to provide support for the claimed language, but does not provide what a “textured material” relates to. For the purpose of examination, any material will be treated as “textured” to some degree.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 1-8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Carmien (U.S. Patent No. 5,404,616) in view of Nelson (U.S. Patent Pub. No. 2007/0079512).
Regarding claim 1, Carmien teaches a pruning device (10) comprising a pair of cooperating blades (16) that are pivoted together (Via pivot pin 18) a pair of rigid elongate handle stems (12) movable to and from each other for a user to operate the cooperating blades (Figure 1); each handle stem has attached thereto a first grip (20) located adjacent a distal end of its moveable portion and a second grip (24) spaced apart from the first grip and located between the first grip and the blades (Figure 1).
Carmien does not provide; wherein: each handle stem is telescopic, having a first portion and a second portion that is slidably extendable relative to the first portion and the blades.
Nelson teaches it is known in the art of pruners to incorporate a pruner (100) with a pair of handles (102,104) having grips (106,108), wherein each handle stem is telescopic, having a first portion and a second portion (110,112) that is slidably extendable relative to the first portion and blades (116, 118) (Figure 1; Paragraph 0035).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the device of Carmien to incorporate the teachings of Nelson to provide the handles as telescoping. In doing so, it allows for handles to be removable and also telescoping thereby proving adjustable handles to a desired length (Paragraph 0035). 

Regarding claim 3, the modified device of Carmien provides wherein the second grips are attached adjacent distal ends of the first portions of the handle stems.
Regarding claim 4, the modified device of Carmien provides wherein the second grips are attached to the moveable portions of the handle stems (Carmien Figure 1 and Nelson Figure 1).
Regarding claim 5, the modified device of Carmien provides wherein the second grips are attached adjacent proximal ends of the moveable portions of the handle stems (Carmien Figure 1 and Nelson Figure 1).
Regarding claim 6, the modified device of Carmien provides wherein the first grip (20) is formed of a moulded material (Carmien Col. 5, Lines 13-14).
Regarding claim 7, the modified device of Carmien provides wherein the first grip is formed of a textured material (Carmien Figures 1-2 and Col. 5, Lines 13-14; Examiner notes the material to be injection molded onto the handle (12) and must have some degree of “texturing” as well as a having a textured profile as seen in Figure 2).

Regarding claim 8, the modified device of Carmien does not provide wherein the grip is formed of a plastics or rubber material.
Nelson further teaches it is known in the art of pruners to incorporate grips of rubber (Paragraph 0026).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have further modified the device of Carmien to incorporate the teachings of Nelson to provide rubber grips. Doing so promotes comfort, reduces stress, supports ergonomic concepts and is resistant to UV light, oil, water and other environmental factors (Paragraph 0026).

Regarding claim 10, the modified device of Carmien teaches wherein the pruning device is a pair of shears (Carmien Figure 1; Col. 3, Lines 65-67).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Carmien (U.S. Patent No. 5,404,616) in view of Nelson (U.S. Patent Pub. No. 2007/0079512) as applied to claim 1 above, and further in view of Linden (U.S. Patent No. 6,493,943).
Regarding claim 9, the modified device of Carmien does not teach wherein the handle stems are formed of a metal.
Linden teaches it is known in the art of shears to incorporate handles made out of metal (Figure 1, Col. 2, Lines 28-32).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have further modified the device of Carmien to incorporate the teachings of Linden to provide a metal handle. In doing so,it allows for a lighter handle (Col. 2, Lines 28-32).





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD D CROSBY JR whose telephone number is (571)272-8034.  The examiner can normally be reached on Monday-Friday 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea Wellington can be reached on 571-272-4483.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RICHARD D CROSBY JR/   03/10/2022Examiner, Art Unit 3724